Citation Nr: 1411336	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-42 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for degenerative disc disease, L5-S1.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1985, from November 2003 to April 2004, and from May 2006 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2012, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's degenerative disc disease, L1-S5, has not resulted in limitation of motion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, ankylosis, associated neurological abnormality, or any incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for degenerative disc disease, L1-S5, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2010.  

VA has a duty to assist claimants in the development of claims. This duty includes assisting claimants in the procurement of relevant treatment records and providing examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided an examination of the Veteran's spine in July 2010.  The examination is adequate as the examiner considered the history of the disability and described the disability in sufficient detail for the Board to make a fully informed determination.  VA has no duty to provide a new examination because there is no indication that the disability has worsened since the July 2010 examination.  The mere passage of time since that examination is not a sufficient reason to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

During the hearing before the undersigned, the Veteran testified that he has erectile dysfunction and that his VA treating physician had told him it was due to his service-connected spine condition.  Board Hearing Transcript (T.) at 3-4.  Review of the claims file reveals April 2010 notes from the VA treating physician identified by the Veteran in this regard.  He also testified that the statement in the July 2010 examination that he reported to the examiner that he had no erectile dysfunction related to his back condition was a misunderstanding.  Id. at 8.  From this testimony the Board understands that it is the Veteran's contention that he had erectile dysfunction at the time of the July 2010 examination.  

The April 2010 notes signed by the identified VA treating physician refer to tenderness of his back, good range of motion, and mild scoliosis.  The VA physician indicated that genito-urinary examination was deferred and that neurologically the Veteran was oriented times three with no focal defects.  During the hearing, the undersigned agreed to hold the record open for the Veteran to submit additional evidence to substantiate his claim, in particular the neurological aspects of his claim.  T. at 9-10.  No such evidence was submitted.  From these facts, the Board concludes that there is no existing documentation of a physician's determination that he has erectile dysfunction associated with his service-connected degenerative disc disease, L5-S1.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Merits

Service connection for degenerative disc disease, L5-S1, was established in a February 2009 rating decision and a 10 percent disability rating was assigned.  In April 2010, the RO received a claim from the Veteran for an increased rating for the disability.  In this decision, the Board also refers to this disability as his spine condition.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 (2013), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2013), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59 (2013), painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain itself does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).  Id.  

Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).   Intervertebral disc syndrome can alternately be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Both formulas are found at 38 C.F.R. § 4.71a (2013).  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  Id.  

The General Formula provides that a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.  Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.   Id. at Note (5). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a General Formula at Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, ratings from 20 to a 60 percent can be assigned where there are incapacitating episodes due to intervertebral disc syndrome.  38 C.F.R. § 4.71a.  The rating depends on the total duration of such episodes during a 12 month period.  Id.  Note (1) under that formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

During the hearing before the undersigned, the Veteran testified that his back hurts almost every day.  T. at 3.  When asked if he had neurological symptoms of his legs, he testified that "[s]ometimes, I've got numbness in my legs and I cannot sit for five minutes, you know, without get up - - to get up, not without doing something for my back.  Every five minutes, I have to get up and stretch my legs, and I'll switch from left to right."  Id. at 5.  

In response to a question from his representative as to whether he feels that every move he makes must be guarded for fear that he will hurt himself further, the Veteran answered "[y]es."  Id. at 6.  He also testified that he wears a belt to support his back and that he has to support himself when walking.  Id. at 6.  

When asked if a physician had ever prescribed bed rest for his spine condition, the Veteran answered "[y]es" and when asked how often, he referred the question to his spouse.  Id. at 10.  His spouse testified "I just know when your back goes out, you have to go to bed."  Id. at 10-11.  She testified that his back goes out a couple times per month and that he stays in bed all weekend if he worked all week.  Id. at 11.  

The report of the July 2010 examination documents the Veteran's report that his spine condition limits his ability to walk to 30 yards in 40 minutes, on average.  He also reported that his spine condition has caused him to fall.  He reported suffering from stiffness, fatigue, spasm, decreased motion, paresthesia, numbness, and weakness of the spine, leg, and foot.  The examiner noted the Veteran's report that he had no bowel or bladder problems in relation to his spine condition and did not experience erectile dysfunction in relation to his spine condition.

During that examination, the Veteran reported that he has constant severe pain of his low back that radiates to his legs, that it can be exacerbated by stress, and relieved by rest.  He reported that functional impairments from flare-ups were limited daily activity and limitation of motion of the joint.  He reported that he had never been hospitalized for his spine condition and was not receiving any treatment for the condition.  The examiner noted that the Veteran reported that the spine condition had not resulted in any incapacitation in the previous 12 months.  

Physical examination revealed no evidence of radiating pain on movement and no muscle spasm.  Muscle tone and musculature were normal.  There was no weakness or atrophy.  There was no ankylosis of the thoracolumbar spine.  The Veteran had normal head position, symmetry, and spinal curves.  

Range of motion of the thoracolumbar spine was from zero to 80 degrees of forward flexion, zero to 20 degrees of extension, zero to 20 degrees of lateral flexion to the right and to the left, and zero to 15 degrees of lateral rotation to the right and to the left.  The examiner indicated that these endpoints were where there was pain.  The examiner listed the same range of motion following repetitive use.  The examiner stated that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The examiner provided findings that straight leg raising was negative on the right and left and lasegue's sign was negative.  Light touch testing revealed no sensory deficits from S1 to L5.  Knee jerk and ankle jerk were 2 plus on the left and right.  There were no signs of pathologic reflexes and he had normal cutaneous reflexes.

The examiner stated that the effects of the spine condition on the Veteran's usual occupation and daily activities were decreased weight bearing and lifting ability.  

VA treatment records provide no evidence showing additional or greater disability resulting from the Veteran's service connected spine condition than is shown by the July 2010 examination report.  

The preponderance of evidence shows that the Veteran's spine condition does not approximate the criteria for a rating higher than 10 percent or for an additional rating for any period on appeal.  Although he has pain at the endpoints of his range of motion, neither his pain, nor any other aspect of his spine condition results in additional impairment.  The evidence shows that he does not have muscle spasm and the examiner determined that his spinal curves are normal.  Although the treatment records show that he has mild scoliosis, there is no evidence that it results from guarding or muscle spasm.  For these reasons, the Board concludes that his spine condition does not approximate the criteria for a higher rating for orthopedic manifestations under the General Formula.  

The testimony regarding incapacitating episodes is not evidence of incapacitating episodes as defined by the rating criteria.  There is no evidence that he was prescribed bedrest by a physician.  His spouse's testimony is in the nature of the Veteran staying in bed when his back hurts but is not in the nature of his being prescribed bed rest by a physician.  He reported during the examination that he did not receive treatment for his spine condition.  Although he testified that he had been treated in December 2012, there is no evidence that any treatment resulted in a prescription of bed rest.  If it did, it is reasonable to expect that he would have submitted such evidence during the period that the record was held open.  For these reasons, the Board concludes that his spine condition does not approximate the criteria for a higher rating based on incapacitating episodes. 

Weighing the Veteran's testimony as to erectile dysfunction and neurologic abnormalities of his legs against the examination report and treatment records the Board finds the latter more probative.  The examination included a neurological examination and no objective neurological abnormalities were found.  The examiner considered the Veteran's report of neurological symptoms as shown by the noted history of his spine condition.  The Board has considered the Veteran's testimony that he has erectile dysfunction resulting from the spine condition, that the examination finding was a misunderstanding, and that his VA treating physician told him that he has erectile dysfunction related to his spine condition.  However, his testimony is inconsistent not only with the examination report but also with the notes from the treating physician that he identified.  Moreover, the undersigned was clear in keeping the record open and the Veteran's testimony shows that he understood what was lacking in this case and had the opportunity to provide additional evidence on these points and did not do so.  

For the reasons stated above, the Board concludes that the Veteran's spine condition has not approximated the schedular criteria for a higher or additional rating during any period of time on appeal.  The Board also concludes that his symptoms, including lack of endurance in walking, are contemplated by the rating criteria, including application of 38 C.F.R. § 4.40 and § 4.45.  There are no factors such as repeated hospitalization or marked interference in employment present in this case.  Therefore referral for a rating outside of the rating schedule is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

Because the preponderance of evidence is against awarding a higher or additional 

rating, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).  


ORDER

Entitlement to a disability rating higher than 10 percent for degenerative disc disease, L5-S1 is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


